Case: 17-11823      Date Filed: 09/14/2018      Page: 1 of 7


                                                                  [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 17-11823
                              ________________________

                         D.C. Docket No. 2:16-cv-14043-RLR

STATE FARM FIRE & CASUALTY COMPANY,

                                                        Plaintiff - Counter Defendant -
                                                        Appellee,

versus

JAN MARIE WALKER,
CHARLES FRED WALKER,
CHERYL WALKER,

                                                       Defendants - Counter Claimants -
                                                       Appellants.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                   (September 14, 2018)

Before WILSON and NEWSOM, Circuit Judges, and WRIGHT, ∗ District Judge.

PER CURIAM:


∗
Honorable Susan Webber Wright, United States District Judge for the Eastern District of
Arkansas, sitting by designation.
              Case: 17-11823      Date Filed: 09/14/2018   Page: 2 of 7


      This appeal stems from State Farm’s refusal to provide uninsured motorist

coverage to the appellants, Charles and Cheryl Walker, following an accident in

Florida involving their son, Kevin Walker. The Walkers contend that the umbrella

policy, under which they made the claim, was delivered or issued for delivery in

Florida. On the other hand, State Farm contends that the policy does not extend to

Florida exposures since the policy was purchased, delivered, and serviced in North

Carolina. The district court agreed with State Farm and dismissed the case. The

Walkers appealed, again claiming that Florida law controls the policy as it was also

delivered or issued for delivery in Florida. After a careful review of the record and

the parties’ briefs, and with the benefit of oral argument, we find no error and

affirm.

                                          I.

      The Walkers purchased a personal liability umbrella policy in July 2001,

which was subsequently delivered and continuously serviced in North Carolina—

their residence at the time they purchased the policy. The umbrella policy is one of

excess liability insurance, meaning that it provides additional coverage for

unspecified exposures on top of coverage that is already provided from various

other primary policies. The policy contained North Carolina terms and provided

$1 million in personal liability coverage based on various underlying exposures

including cars and real estate.


                                          2
              Case: 17-11823       Date Filed: 09/14/2018   Page: 3 of 7


      Due to the frequent purchase and sale of their cars and real estate, the

Walkers’ exposures fluctuated greatly from the time that they purchased the

umbrella policy in 2001. At any given point the Walkers owned rental and

residential properties, as well as vehicles in North Carolina. In 2010, they sold one

of their North Carolina properties and purchased their first Florida property, a

small condominium unit. Soon after, the Walkers began to spend at least three

months out of the year in Florida, while still primarily residing in North Carolina.

A year later in 2011, the Walkers purchased another Florida property in Stuart,

Florida, where they began to spend two-thirds of the year. They also relocated a

car to use while in Florida. Mrs. Walker informed their North Carolina agent

about the purchase of the new Florida residence and requested an auto policy to

cover the newly relocated car. Mrs. Walker also directed that the umbrella policy

remain in North Carolina—where the Walkers still owned multiple properties and

a vehicle. When the North Carolina agent advised Mrs. Walker that she could not

issue a Florida auto policy, Mrs. Walker contacted a Florida agent from whom they

acquired the appropriate policy.

      About two years later in 2013, the Walkers sold their North Carolina

residence, but kept at least one other property and a car there. They then called

their North Carolina agent to cancel the associated homeowner’s policy and to

change their mailing address to their Stuart, Florida residence—where they would


                                           3
               Case: 17-11823     Date Filed: 09/14/2018    Page: 4 of 7


be spending the winter. It was at this time that State Farm acknowledged that the

Walkers had dual residency in both Florida and North Carolina. By 2014, the

Walkers had purchased another residence in North Carolina, but relocated all three

of their cars to Florida. They also renewed their umbrella policy—a process that

they had done annually, each July, since 2001. On November 6, 2015, their son,

Kevin Walker, suffered injuries when, while riding a bicycle on a Florida highway,

he was struck by a trailer that dislodged from a passing vehicle. The Walkers

made a claim for uninsured motorist coverage under the umbrella policy (which

had just been renewed in July), but State Farm refused to pay.

      State Farm sought a declaratory judgment stating that the umbrella policy

did not provide uninsured motorist coverage for the Walkers’ son’s accident. It

argued that under the applicable Florida choice of law principles, the umbrella

policy should be interpreted under North Carolina law, where the policy was

executed. The Walkers disagreed, arguing that the policy is not governed by North

Carolina substantive law and is instead subject to Florida substantive law. On

cross-motions for summary judgment, the district court sided with State Farm, and

the Walkers timely appealed.

                                           II.

      On appeal, there is no issue of material fact in dispute. Rather, the sole issue

in this case is the district court’s alleged misapplication of the law to the


                                           4
                 Case: 17-11823        Date Filed: 09/14/2018       Page: 5 of 7


undisputed facts. Thus, we review de novo the district court’s decision to grant

summary judgment, applying the same standard as the district court. Bailey v.

Allgas, Inc., 284 F.3d 1237, 1242 (11th Cir. 2002).

                                                III.

       The Walkers argue that although the excess policy was originally issued in

North Carolina, the policy was also “delivered or issued for delivery” in Florida,

triggering the application of Florida substantive law.1 We disagree.

       As an initial matter, neither party disputes that Florida choice of law

principles apply. Consequently, this case is a straightforward application of lex

loci contractus—a Florida choice of law principle that applies to insurance

policies. It states that a policy will generally be governed by the law of the state in

which it was executed. State Farm Mut. Auto. Ins. Co. v. Roach, 945 So. 2d 1160,

1163 (Fla. 2006). Roach is directly on point: absent an insured establishing the

narrow public policy exception,2 an insurance policy is generally enforced under

the law of the state where it was executed. Id. at 1163, 1165, 1167.



1
  The Walkers contend that State Farm failed to comply with Fla. Stat. § 627.727(2), which
addresses the extent to which insurers offering policies of excess liability insurance are obligated
to comply with the requirements of Florida law concerning uninsured motorist coverage. Of
course, if the policy is governed by North Carolina law, this argument is irrelevant.
2
  The public policy exception allows the policy to be governed by Florida law if the insureds can
establish: (1) that they are Florida citizens in need of protection; (2) that the insurer has
reasonable notice that the insureds are Florida citizens; and (3) that a paramount public policy
interest exists. Roach, 945 So. 2d at 1165, 1167. The Walkers, however, admit that they are not
arguing that this exception applies.
                                                 5
              Case: 17-11823     Date Filed: 09/14/2018    Page: 6 of 7


      Here, the umbrella policy was executed in 2001 in North Carolina and the

Walkers renewed it (each time bearing the same policy number, the same

coverage, and the same insureds) annually up until the November 2015 accident.

As such, the umbrella policy is governed by North Carolina law—the state where it

was executed. See id. at 1163.

      While both parties agree that the policy was executed in North Carolina, the

Walkers contend that the policy was subsequently executed or issued and delivered

in Florida, relying upon Strochak v. Fed. Ins. Co., 717 So. 2d 453, 453–54 (Fla.

1998). But that reliance is misplaced. Indeed, Strochak itself is an application of

lex loci contracus. See Roach, 945 So. 2d at 1167 (“Strochak involved . . . a

straight forward application of the lex loci rule.”). The relevant factor in Strochak

is that a new policy was executed or issued and delivered in Florida, as was

evidenced by: the new policy number, the new insureds, the new coverage, and the

Florida language. Id. at 1166–67. It was this new policy that triggered the

application of Florida substantive law. Id.

      But Strochak stands in contrast to the situation here. No such new policy

was executed or issued to the Walkers. Instead, this case involves the same North

Carolina policy that was first executed by the Walkers in 2001. It follows then that

the policy must be governed where it was executed—North Carolina. See id. at

1163–67.


                                          6
              Case: 17-11823     Date Filed: 09/14/2018   Page: 7 of 7


                                        IV.

      Accordingly, we find no error. The district court correctly applied the law to

the undisputed facts. The policy was not delivered or issued for delivery in Florida

and as a result it is governed by North Carolina law, because under the applicable

law, lex loci contractus, we apply the law of the state in which the policy was

executed.

      AFFIRMED.




                                          7